Citation Nr: 0810285	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under the provisions of Title 38, Chapter 35, 
United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954, from February 1955 to May 1959, and from June 
1959 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The appellant is seeking to reopen the previously denied 
claim of entitlement to service connection for the cause of 
the veteran's death.  She is also seeking entitlement to 
Survivors' and Dependents' Educational Assistance under the 
provisions of Title 38, Chapter 35 of the United States Code.

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant of what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in new and material evidence cases, the claimant must be 
notified of the elements of service connection on which the 
claim was previously denied, and be given notice that she 
must submit evidence specifically relating to such elements.

Based upon its review of the veteran's claims folder, the 
Board finds that the RO failed to provide the appellant with 
adequate notice concerning the claims on appeal herein.  
Specifically, the January 2004 letter regarding entitlement 
to service connection for the cause of the veteran's death 
notified the appellant of the elements of service connection 
on which her claim was previously denied and that she must 
submit evidence relating to such elements for her claim to be 
reopened.  In addition, it does not appear that the appellant 
has been given any letter concerning the issue of entitlement 
to Survivors' and Dependents' Educational Assistance.  Thus, 
the RO has failed to notify the appellant of the information 
and evidence needed to substantiate her claim of entitlement 
to Survivors' and Dependents' Educational Assistance.  The RO 
has also failed to notify the appellant of the information 
and evidence needed to substantiate her claim to reopen, to 
include the submission of new and material evidence.  In 
addition, the January 2005 statement of the case did not 
provide the appellant with pertinent law relating to new and 
material evidence.  Accordingly, remand is required so that 
the RO may provide such notice.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
appellant of what information or evidence 
is needed in order to substantiate her 
claims on appeal, and it must assist the 
appellant by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  This notice must also comply with 
the requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a) with regard to the 
appellant's claim to reopen the issue of 
entitlement to service connection for the 
cause of the veteran's death.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received, the claims on 
appeal must be readjudicated.  If any 
claim remains denied, a supplemental 
statement of the case must be provided to 
the appellant and her representative.  If 
the appellant's claim to reopen the issue 
of entitlement to service connection for 
the cause of the veteran's death remains 
denied, the supplemental statement of the 
case must provide the appellant with the 
pertinent law relating to her claim to 
reopen.  After the appellant and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

